PER CURIAM:
Riccardo Darnell Jones appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to state a claim on which relief could be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. State of North Carolina, No. 1:06-cv-00096 (W.D.N.C. Mar. 30, 2006). We deny Jones’ motions to appoint counsel, to subpoena Leann Melton and Todd Lentz, and to authorize preparation of transcript at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED